          Case 1:19-cv-01201-NONE-EPG Document 18 Filed 07/22/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
 8                             EASTERN DISTRICT OF CALIFORNIA
 9

10    T.G., A MINOR CHILD; BY AND THROUGH                   No. 1:19-cv-01201-NONE-EPG
      HIS GUARDIAN AD LITEM TERESA
11    GROSS,                                                ORDER ADOPTING FINDINGS AND
                 Plaintiff,                                 RECOMMENDATIONS
12
            v.                                              (Doc. Nos. 13, 17)
13
      MARIPOSA COUNTY UNIFIED SCHOOL
14    DISTRICT,
15                 Defendants.
16

17          Plaintiff, T.G., a minor proceeding by and through his guardian ad litem Teresa Gross,
18   petitioned for approval of a minor’s compromise on March 16, 2020. (Doc. No. 13). The
19   matter was referred to a United States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B)
20   and the Court’s Standing Order, (Doc. No. 10, at 3).
21          On May 22, 2020, Magistrate Judge Erica P. Grosjean entered findings and
22   recommendations, recommending that the petition be granted. (Doc. No. 17, at 7).
23          The parties were provided an opportunity to file objections to the findings and
24   recommendations. The deadline to file objections has passed, and no party has objected or
25   otherwise responded to the findings and recommendations.
26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
27   Court has conducted a de novo review of this case. Having carefully reviewed the entire file,
28   the court finds the findings and recommendations to be supported by the record and proper
                                                    1
             Case 1:19-cv-01201-NONE-EPG Document 18 Filed 07/22/20 Page 2 of 3



 1   analysis.
 2            Accordingly, THE COURT HEREBY ORDERS that:
 3            1.    The findings and recommendations issued by Magistrate Judge Erica P.
 4                  Grosjean on May 22, 2020, are adopted;
 5            2.    Plaintiff’s Motion for Approval of Minor’s Compromise (Doc. No. 13) is
 6                  GRANTED; and
 7            3.    The settlement proceeds shall be distributed as follows:
 8                  a. Within thirty days of this Order, Defendant Mariposa County Unified School
 9                     District shall issue a check in the amount of $49,000 to be deposited into the
10                     Shaw Firm’s client trust account. Additionally, within thirty days of this
11                     Order, the California Risk Management Agency shall issue a check in the
12                     amount of $41,500 to be deposited into the Shaw Firm’s client trust account.
13                     The total net recovery for T.G. will be $90,500.
14                  b. The Mariposa County Unified School District shall promptly send required
15                     documentation to the California Risk Management Authority. Within sixty
16                     days thereafter, the California Risk Management Agency shall issue a check
17                     for attorneys’ fees to the Shaw Firm in the amount of $17,000 for its
18                     representation in this matter.
19                  c. Within sixty days, Mariposa County Unified School District will issue a
20                     check for attorneys’ fees to Geralyn M. Clancy in the amount of $12,500 for
21                     her representation in the special education dispute with the Office of
22                     Administrative Hearings.
23                  d. The Shaw Firm will use a portion of the settlement funds to pay an estate
24                     planning attorney to setup a special needs trust in favor of plaintiff. Once
25                     the trust is established, the Shaw Firm will deposit the remaining funds into
26                     the account as discussed herein.
27   /////
28   /////

                                                        2
         Case 1:19-cv-01201-NONE-EPG Document 18 Filed 07/22/20 Page 3 of 3



 1              e. The Shaw Firm will also use a portion of the funds to pay any outstanding
 2                 medical liens for plaintiff’s psychotherapy.
 3   IT IS SO ORDERED.
 4
       Dated:   July 21, 2020
 5                                                  UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                3
